NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                          DEC 5 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10269

                Plaintiff-Appellee,             D.C. No. 2:15-cr-00011-JCM

 v.
                                                MEMORANDUM*
JEROME MICHAEL BELL,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      The stay issued in this appeal on September 29, 2017, is lifted.

      Jerome Michael Bell appeals from his guilty-plea conviction for using and

carrying a firearm during and in relation to a crime of violence under 18 U.S.C.

§ 924(c)(1)(A)(ii). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bell contends that his armed bank robbery conviction under 18 U.S.C.

§ 2113(a), (d) does not qualify as a predicate crime of violence under 18 U.S.C.

§ 924(c). This argument is foreclosed. See United States v. Watson, 881 F.3d 782

(9th Cir.), cert. denied, 139 S. Ct. 203 (2018).

      AFFIRMED.




                                           2                                 16-10269